UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 16-1512


AFSHAN SYED KAZMI, as personal representative of the Estate
of Syed Aftab Kazmi,

                   Debtor - Appellant,

             v.

WELLS FARGO BANK, N.A.,

                   Creditor – Appellee,

             and

JUDY A. ROBBINS, United State Trustee,

                   Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:16-cv-00178-LMB-IDD; 15-11836-RGM)


Submitted:    October 26, 2016               Decided:   November 4, 2016


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Afshan Syed Kazmi, Appellant Pro Se.             Bradley David Jones,
OFFICE OF THE UNITED STATES TRUSTEE,            Alexandria, Virginia;
Robert Joseph Schneider, Jr., UNITED            STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Afshan Syed Kazmi, as personal representative of the Estate

of   Syed    Aftab    Kazmi,     appeals       the     district         court’s     order

dismissing     her    appeal     from    the     bankruptcy         court’s        ruling

dismissing,     without        prejudice,       the        underlying       bankruptcy

proceeding.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Kazmi v. Wells Fargo Bank, N.A. Nos. 1:16-cv-

00178-LMB-IDD;       15-11836-RGM       (E.D.    Va.       Apr.    5,     2016).       We

dispense     with    oral   argument      because          the    facts    and      legal

contentions    are    adequately    presented         in    the   materials        before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         3